The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1, 3-6, 9, 10, 20, 22-24, 27-29, 31, 33, 34, 36-38, 40, and 48-49 are all the claims for this application.
2.	Claims 1, 3, 10, 28, and 31 have been amended, claims 42, 44, 46, and 47 have been canceled and new claims 48 and 49 are added in the Reply of 4/21/2022.
3.	The amendment filed on 4/21/2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  The claim set contains an error in Claim 6 for the underlined semi-colon immediately following element (i). That amendment was entered into the claim set of 9/10/2019. However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has entered the claim set of 4/21/2022 with an annotation to the claim to indicate an error was made.

Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on 4/21/2022 is acknowledged.
5.	Applicant’s election without traverse of species for:
a) Bruton's tyrosine kinase (BTK) inhibitor as the kinase inhibitor;
b) ibrutinib as the kinase inhibitor;
c) the anti-CD19 binding domain for both the VH and VL CD19 binding domains, in particular, the scFv binding domain, (e.g., SEQ ID NO:59);
d) the CAR molecule of SEQ ID NO: 58;
e) CLL as a cancer; and
f) a regular CAR (and not a regulatable CAR of claim 34).
in the reply filed on 4/21/2022 is acknowledged. MCL is rejoined as a species of cancer.
6.	The non-elected species in the claims but for Claim 10 along with Claims 6 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
7.	Claims 1, 3-5, 9, 10, 20, 22-24, 27-29, 31, 33, 36-38, 40, and 48-49 are all the claims under examination.
	
Information Disclosure Statement
8.	The IDS’ of 9/10/2019, 9/10/2019, 9/10/2019, 9/10/2019, 9/10/2019 and 4/21/2022 have been considered and entered. The initialed and signed 1449 forms are attached.

Objections
Drawings
9.	The drawing sheets 15-1 to 15-10 (LUMINEX) filed on 6/7/2019, are objected to because they recite trademarks/tradenames that are normally used in commerce with the proper reference.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
10.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Luminex, Tris, Triton, Tween, Octet, Alexa, Agrippal, Pneumovax, Countbright, BioLegend, eBioscience, Glutamax, Dynabeads, ATCC, HiSeq, BD LSR II, CellQuest, POROS, Waters, Xevo, PhastGel Blue, NuPAGE, ProteOn, Sorval Legend XT, etc.  which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Due to the extensive use of trademarks/ tradenames throughout the specification, Applicants are requested to conduct a thorough review of the specification.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification contains misspelling for Waters (p. 208) and Agrippal (p. 306).  
c) The abstract of the disclosure is objected to because it contains the language, “e.g.,” which is unclear if the text is intended description of the invention or merely exemplary and optional.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
11.	Claims 1, 3-5, 9, 10, 20, 22-24, 27-29, 31, 33, 36-38, 40, and 48-49 are objected to because of the following informalities: 
a)   Claims 1, 3-5, 9, 10, 20, 22-24, 27-29, 31, 33, 36-38, 40, and 48-49 recite the phrase “is chosen from…or…” which is improper Markush type language. MPEP 2173.05(h). Where the phrase appears to represent closed language, then the use of one of the phrases from the following is preferred: (a) “is selected from the group consisting of…and…”; (b) “is selected from…and…”; or (c) “is 
b) Claim 10 should indicate in depending from Claim 1 that the population of cells express the CAR molecule and not just that the cell expresses a CAR molecule.
c) Claim 10(ii) is objected to because the claim recites “of Table 7”. Claims must under modern practice stand alone to define an invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances. See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See MPEP 2173.05(s). 
d) Claim 27 is objected to for claiming identical subject matter. For example, a limited and curated sequence alignment search of SEQ ID NO: 39 vs 40 reveals identical sequence information:

    PNG
    media_image1.png
    660
    770
    media_image1.png
    Greyscale

Applicants are encouraged to ensure that the other species of CAR molecule sequences recited in the claim are separate and distinct.
e) Claim 38 is unclear for setting forth the number of cycles and whether it is intended that it is one or more cycles, two or more cycles… twelve or more cycles, or that it is one of any one of 1-11 or 12 cycles but can be more than 12 cycles.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1, 5, 9, 10, 20, 22-24, 27-29, 31, 33, 38, 40, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the inventio
a) Claims 1, 5, 9, 10, 20, 22-24, 27-29, 31, 33, 38, 40, and 49 are indefinite for reciting “(a CAR19-expressing cell).” The ordinary artisan cannot ascertain whether the parenthetical text is exemplary or optional rather than descriptive for what the invention is in the generic claim. Notably, the dependent claims 3-4, 36-37 and 48 recite the phrase “the CAR19-expressing cell” to suggest the text being required rather than exemplary or optional.
b)  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a dose of about 600 mg daily”, and the claim also recites “a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 mg, 540 mg, 560 mg, 580 mg,…daily” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
NOTE: Withdrawn Claim 6 is indefinite for reciting “such as” which reads on exemplary language in the form of “e.g.,”.

Priority
13.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: Applicants claims for benefit of priority for a method of using CART19 cell therapy with ibrutinib in treating CLL in vivo, first finds support and enablement in U.S. Provisional Application No. 62/007,309, filed 6/3/2014. The earlier filed U.S. Provisional application no. 61/976,396, filed 4/7/2014 supports and enables treatment of MCL with the combined therapy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 3-5, 9-10(i), 20, 24(i), 29, 31, 37-38, 40 and 48-49 is/are rejected under 35 U.S.C. 103 as being obvious over Jain et al. (South Asian Journal of Cancer 1(2): 84-89 (October-December 2012; Jain I);  cited in the IDS of 9/10/19) in view of Jain et al (Hematol Oncol Clin North Am. 2013 August ; 27(4): 1-13; Jain II), Porter et al. (N Engl J Med 365:725-33 (2011); cited in the IDS of 9/10/19) and Kalos et al. (Science Translational Medicine Vol 3 No 95 95ra73 (2011); cited in the IDS of 9/10/19) and as evidenced by MedChem Express PCI-32765 data sheet (pp. 1-3, 7/8/16; cited in the IDS of 4/21/2022).
	The method invention is drawn to treating diseases associated with expression of CD19 by administering a recombinant T cell comprising the CD19 CAR in combination with a BTK kinase inhibitor.
	The claimed method is prima facie obvious in view of the cited references.
AS regards instant Claims 1, 3-5, 10(i), 29, 31 and 49 for a method of treating a relapsed and refractory CD19 expressing hematological cancer such as CLL using a generic CD19CAR expressing cell in combination with the BTK inhibitor, ibrutinib, Jain I teaches and appreciates combining therapies for a “multipronged approach” to CLL treatment to include targeting BTK inhibitors in combination with antibody modalities:

    PNG
    media_image2.png
    54
    428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    156
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    242
    439
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    116
    428
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    115
    440
    media_image6.png
    Greyscale

As evidenced by MedChem Express product data sheet for PCI-32765 (disclosed in Jain above), the ordinary artisan would appreciate that PCI-32765 and ibrutinib are synonymous, that ibrutinib has potent anti-CLL activity in vivo.

AS regards instant Claim 20 Jain I teaches and appreciates one therapeutic antibody modality as the CART19 construct described in Porter and Kalos comprising the CD3zeta and CD137 portions comprising the CAR.

    PNG
    media_image7.png
    370
    444
    media_image7.png
    Greyscale

Thus as of 2011, Jain I already lays the foundation for considering “multipronged approaches” to treating CLL to include kinase inhibitors i.e., ibrutinib and CART19, for example, and provides more than sufficient motivation and reasonable expectations for success for the ordinary artisan to consider a BTK inhibitor/CART19 combination therapy for a CD19 expressing disease like CLL. 
AS regards instant Claims 1, 4, 9 (420 mg daily), 37 and 48, and at least as of 2013, Jain II teaches ibrutinib is a selective and irreversible inhibitor of BTK with BTK mRNA expression higher in CD19+ CLL compared to normal B-cells, and even with protein expression more variable in the CLL cells associated with age, cytogenetics, IGHV status and ZAP-70 expression, CLL are still more responsive than normal B cells to the drug. Accordingly, with as specific a drug as ibrutinib, the use of the drug in combination therapies with monoclonal antibodies targeting CLL is already in progress as Jain II teaches. Jain II demonstrates an example of a patient study with pretreatment with ibrutinib (420 mg daily) with addition of ofatumumab from cycle 2 onwards. 
AS regards instant Claim 38, Jain II teaches ibrutinib alone can be administered once daily for 28 day-cycles until disease progression.
The promising results of ibrutinib with combination therapy targeting CD19+ CLL cancers is more than sufficient motivation to consider the CD19CART therapy of Jain I as evidenced by Porter and Kalos below.

Porter teaches 

    PNG
    media_image8.png
    112
    387
    media_image8.png
    Greyscale

	 AS regards instant Claim 24(i), Claim Porter teaches the following CART19 construct comprising a lentiviral vector that is transduced into autologous T cells from the CLL patient after a previous round of chemotherapy comprising a signaling domain of 4-1BB and a signaling domain of CD3 zeta:


    PNG
    media_image9.png
    204
    212
    media_image9.png
    Greyscale

	The lentiviral construct comprises a regulatable CAR comprising an anti-CD19 scfv in linkage with a human CD8 hinge and transmembrane domain, and human 4-1BB and CD3γ signaling domains. Porter developed a second generation CAR to increase the in vivo proliferation of the modified T cells, in vivo, by introducing the 4-1BB signaling domain. 
Porter teaches that the chemotherapy may potentiate the effects of chimeric antigen receptor T cells in several ways, including increasing engraftment and migration to tumor cells as well as potentiating the ability of chimeric antigen receptor T cells to kill stressed tumor cells that would otherwise survive the chemotherapy. Whether the inclusion of exogenous cytokines would further increase the activity of chimeric antigen receptor T cells is not known.
Porter teaches unlike antibody-mediated therapy, chimeric antigen receptor-modified T cells have the potential to replicate in vivo, and long-term persistence could lead to sustained tumor control. 
Kalos teaches “On average, each infused CAR T cell and/or their progeny eliminated more than 1000 leukemia cells in vivo in patients with advanced chemotherapy- resistant chronic lymphocytic leukemia (CLL). CART19 cells underwent robust in vivo T cell expansion, persisted at high levels for at least 6 months in blood and bone marrow (BM), continued to express functional receptors on cells with a memory phenotype, and maintained anti-CD19 effector function in vivo.”
	AS regards instant Claim 40, Kalos teaches the manufacture of CART19 cells and a clinical trial design with a lymphodepleting step prior to CART19 infusion with fludarabine:

    PNG
    media_image10.png
    400
    565
    media_image10.png
    Greyscale

	Kalos teaches “the present results do not exclude a role for chemotherapy in potentiating the effects of CARs, and a number of studies suggest plausible mechanisms for coordinate effects of chemotherapy and CAR T cells (31, 32) in addition to the lymphodepleting aspects of chemotherapy, which promotes homeostatic expansion of T cells (33), including, presumably, CART19 cells.”
	The ordinary artisan would have had a motivation and a reasonable expectation of success in having produced a CART19 along with administering a BTK inhibitor to a relapsed CLL patient based on the combined disclosures of the four references, each of which appreciates the combined defense or multipronged approach against CD19+ expressing CLL using a chemotherapy such as BTK inhibitor, specifically, ibrutinib, with the CART19 cell based on the separate advantages of each reagents and the reference teachings providing the teaching to make the reagent combination itself. The rationale for the combination is a first line defense, the expectation of success is reasonable for the approved separate therapies as shown by their success in clinical trials on CLL patients. Absent a showing of unexpected, surprising and/or unpredictable results substantiated by data at the time of filing or by submission of declaration evidence, the claimed method invention is prima facie obvious.
	
15.	Claims 1 and 10(iii)/(iv)/(v), 20, 22-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (South Asian Journal of Cancer 1(2): 84-89 (October-December 2012; Jain I);  cited in the IDS of 9/10/19) in view of Jain et al (Hematol Oncol Clin North Am. 2013 August ; 27(4): 1-13; Jain II), Porter et al. (N Engl J Med 365:725-33 (2011); cited in the IDS of 9/10/19) and Kalos et al. (Science Translational Medicine Vol 3 No 95 95ra73 (2011); cited in the IDS of 9/10/19) and as evidenced by MedChem Express PCI-32765 data sheet (pp. 1-3, 7/8/16; cited in the IDS of 4/21/2022) as applied to claim 1 above, and further in view of Brogdon et al (10221245; issued 9/18/2014).
	The claims are prima facie obvious over the cited references for the reasons set forth under section 14 (incorporated herein) and further in view of Brogdon.  
	Bragdon teaches the instant claimed CD19 binding domains used in the context of CART constructs for the treatment of CD19+ CLL cancers in vitro which data are shown to be enabling in Figures 1-2 and 5. Bragdon teaches structures with 100% identity to those instant claimed for the CD19 binding domain:
	Claim 10 (ii): linked SEQ ID NO 25, 26 and 27 (LC CDR1-3):

    PNG
    media_image11.png
    592
    637
    media_image11.png
    Greyscale


Claims 10: linked SEQ ID NO: 19, 20 and 24 (HC CDR1-3)

    PNG
    media_image12.png
    581
    652
    media_image12.png
    Greyscale

Claim 10 (ii): linked SEQ ID NO 19, 21 and 24 (HC CDR1-3):

    PNG
    media_image13.png
    541
    559
    media_image13.png
    Greyscale

Claim 10 (ii): linked SEQ ID NO 19, 22 and 24 (HC CDR1-3):

    PNG
    media_image14.png
    585
    635
    media_image14.png
    Greyscale

Claim 10 (ii): linked SEQ ID NO 19, 23 and 24 (HC CDR1-3):

    PNG
    media_image15.png
    581
    631
    media_image15.png
    Greyscale

	
Claim 10 (iv): SEQ ID NO: 59

    PNG
    media_image16.png
    759
    641
    media_image16.png
    Greyscale










Claim 10 (v): SEQ ID NO: 1

    PNG
    media_image17.png
    756
    627
    media_image17.png
    Greyscale

Claim 10 (v): SEQ ID NO: 2

    PNG
    media_image18.png
    755
    616
    media_image18.png
    Greyscale


Claim 10 (v): SEQ ID NO: 3

    PNG
    media_image19.png
    756
    643
    media_image19.png
    Greyscale

Claim 10 (v): SEQ ID NO: 4

    PNG
    media_image20.png
    755
    632
    media_image20.png
    Greyscale

Claim 10 (v): SEQ ID NO: 5

    PNG
    media_image21.png
    758
    629
    media_image21.png
    Greyscale

Claim 10 (v): SEQ ID NO: 6

    PNG
    media_image22.png
    754
    654
    media_image22.png
    Greyscale


Claim 10 (v): SEQ ID NO: 7

    PNG
    media_image23.png
    753
    640
    media_image23.png
    Greyscale


Claim 10 (v): SEQ ID NO: 8

    PNG
    media_image24.png
    757
    643
    media_image24.png
    Greyscale


Claim 10 (v): SEQ ID NO: 9

    PNG
    media_image25.png
    760
    651
    media_image25.png
    Greyscale

Claim 10 (v): SEQ ID NO: 10

    PNG
    media_image26.png
    755
    638
    media_image26.png
    Greyscale


Claim 10 (v): SEQ ID NO: 11

    PNG
    media_image27.png
    758
    637
    media_image27.png
    Greyscale


Claim 10 (v): SEQ ID NO: 12

    PNG
    media_image28.png
    760
    645
    media_image28.png
    Greyscale

	Claim 10 (v): SEQ ID NO: 53 (linker)

    PNG
    media_image29.png
    818
    681
    media_image29.png
    Greyscale


	Claim 20: SEQ ID NO: 15 (transmembrane domain)

    PNG
    media_image30.png
    519
    643
    media_image30.png
    Greyscale

	Claim 22: hinge of SEQ ID NO: 14 or 15



    PNG
    media_image31.png
    518
    647
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    517
    639
    media_image32.png
    Greyscale

	
Claim 23 (costimulatory domain/ intracellular signaling domain): SEQ ID NO: 16 or 51

    PNG
    media_image33.png
    29
    684
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    522
    654
    media_image34.png
    Greyscale


Claim 24 (intracellular signaling domain): SEQ ID NO: 17 or 43

    PNG
    media_image35.png
    584
    658
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    526
    647
    media_image36.png
    Greyscale

	Claim 27 (CAR molecule): SEQ ID NO: 58

    PNG
    media_image37.png
    741
    483
    media_image37.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 31


    PNG
    media_image38.png
    738
    514
    media_image38.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 32

    PNG
    media_image39.png
    741
    511
    media_image39.png
    Greyscale


	Claim 27 (CAR molecule): SEQ ID NO: 33

    PNG
    media_image40.png
    749
    510
    media_image40.png
    Greyscale

Claim 27 (CAR molecule): SEQ ID NO: 34


    PNG
    media_image41.png
    740
    495
    media_image41.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 35

    PNG
    media_image42.png
    739
    496
    media_image42.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 36

    PNG
    media_image43.png
    740
    511
    media_image43.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 37

    PNG
    media_image44.png
    736
    502
    media_image44.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 38

    PNG
    media_image45.png
    737
    507
    media_image45.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 39

    PNG
    media_image46.png
    738
    517
    media_image46.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 40

    PNG
    media_image47.png
    733
    507
    media_image47.png
    Greyscale


Claim 27 (CAR molecule): SEQ ID NO: 41

    PNG
    media_image48.png
    737
    501
    media_image48.png
    Greyscale

Claim 27 (CAR molecule): SEQ ID NO: 42

    PNG
    media_image49.png
    736
    511
    media_image49.png
    Greyscale

The ordinary artisan would have had a motivation and a reasonable expectation of success in having produced a CART19 along with administering a BTK inhibitor to a relapsed CLL patient based on the combined disclosures of the four references under section 14 (incorporated herein), each of which appreciates the combined defense or multipronged approach against CD19+ expressing CLL using a chemotherapy such as BTK inhibitor, specifically, ibrutinib, with the CART19 cell based on the separate advantages of each reagents and the reference teachings providing the teaching to make the reagent combination itself. The rationale for the combination is a first line defense, the expectation of success is reasonable for the approved separate therapies as shown by their success in clinical trials on CLL patients. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1, 3-5, 9, 10, 20, 22-24, 27-29, 31, 33, 36-38, 40, and 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 23, 25 and 32 of U.S. Patent No. 10,357,514 in view of in view of Jain et al (Hematol Oncol Clin North Am. 2013 August; 27(4): 1-13).
	The alleged divisional status of the instant application to the reference patent is not supported by the prosecution history. Original restriction of the method of treatment to Group I in the Office Action of 3/3/2016 (patent reference) is the only treatment invention. No speciation of the method invention of Group I where the patient has or has not previously received a kinase inhibitor is no where shown in the Office Action of 3/3/2016 to evidence a distinction between the invention of the patent reference and the instant case as being restricted.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claim is drawn to treating any CD19 expressing disease with the combination of CAR19 expressing cells and a BTK inhibitor in a patient having previously received a/the kinase inhibitor whilst the claimed method of the reference is directed to a method of treating CD19 expressing cancers using a specific VH/VL CDR1-3 anti-CD19 domain in the context of a CART with the BKT inhibitor, ibrutinib. 
Here is the case where the species of the reference method claims in view of Jain render obvious the genus of the instant claims.
	As regards Claims 1, 4-5, 10 (I) and (iii), 20, 24(i), and 29, the reference claims 

    PNG
    media_image50.png
    283
    907
    media_image50.png
    Greyscale
As evidenced by Jain, ibrutinib is a selective and irreversible inhibitor of BTK with BTK mRNA expression higher in CD19+ CLL compared to normal B-cells, and even with protein expression more variable in the CLL cells associated with age, cytogenetics, IGHV status and ZAP-70 expression, CLL are still more responsive than normal B cells to the drug. Accordingly, with as specific a drug as ibrutinib, the use of the drug in combination therapies with monoclonal antibodies targeting CLL is already in progress as Jain teaches. Jain demonstrates an example of a patient study with pretreatment with ibrutinib with addition of ofatumumab from cycle 2 onwards. Jain teaches ibrutinib alone can be administered once daily for 28 day-cycles until disease progression.
	AS regards instant Claim 3, the reference claims

    PNG
    media_image51.png
    97
    903
    media_image51.png
    Greyscale

	AS regards instant Claim 4, the reference teaches

    PNG
    media_image52.png
    53
    898
    media_image52.png
    Greyscale

	AS regards instant Claim 5, the reference teaches

    PNG
    media_image53.png
    52
    906
    media_image53.png
    Greyscale

	AS regards instant Claim 9, the reference teaches

    PNG
    media_image54.png
    49
    916
    media_image54.png
    Greyscale


	AS regards instant Claim 10, the reference teaches

    PNG
    media_image55.png
    265
    918
    media_image55.png
    Greyscale

AS regards instant Claim 20, the reference teaches

    PNG
    media_image56.png
    45
    885
    media_image56.png
    Greyscale

	As regards instant Claim 22, the reference teaches

    PNG
    media_image57.png
    52
    914
    media_image57.png
    Greyscale

	AS regards instant Claim 23, the reference teaches

    PNG
    media_image58.png
    53
    906
    media_image58.png
    Greyscale

	AS regards instant Claim 24, the reference teaches

    PNG
    media_image59.png
    56
    909
    media_image59.png
    Greyscale

	As regards instant Claim 27, the reference teaches

    PNG
    media_image60.png
    68
    903
    media_image60.png
    Greyscale

	A regards instant Claim 28, the reference teaches

    PNG
    media_image61.png
    49
    893
    media_image61.png
    Greyscale

	AS regards instant Claims 29 and 31, the reference teaches 

    PNG
    media_image62.png
    62
    901
    media_image62.png
    Greyscale

 	AS regards instant Claim 33, the reference teaches

    PNG
    media_image63.png
    44
    899
    media_image63.png
    Greyscale

	AS regards instant Claim 36, the reference teaches

    PNG
    media_image64.png
    90
    911
    media_image64.png
    Greyscale

	AS regards instant Claim 37, the reference teaches 

    PNG
    media_image65.png
    49
    914
    media_image65.png
    Greyscale

	AS regards instant Claim 40, the reference teaches 

    PNG
    media_image66.png
    54
    864
    media_image66.png
    Greyscale

	AS regards instant Claim 48, the reference teaches

    PNG
    media_image67.png
    55
    900
    media_image67.png
    Greyscale


Conclusion
17.	No claims allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643